In response to the RCE after allowance, filed on 12/3/2021, claims 1-2, 4-20, 22-58 are allowed.
Claims 3, 21 are cancelled.
Claims 1-2, 4-20, 22-58 are allowed.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for claims 1, 17, 27, 30, 36, 43, 55, and 57, the following underlined claim limitation is not disclosed by any prior art: “receiving/determining sidelink control information (SCI), from a second wireless device that indicates a zone identifier (ID) for a zone associated with a sidelink groupcast message…”

Closest prior art
Lee (EP3644644A1) discloses V2X communication and transmitting an acknowledgment/negative- acknowledgment (ACK/NACK) for the data only when the distance to the other terminal is equal to or less than a predetermined value. At paragraphs 111-113, the distance may be measured based on the coordinates contained in the first message and the coordinates of the receiving side. If HARQ applies to the second message, it is possible to decide on HARQ feedback by deciding whether the current receiving end is within a preset target range of the corresponding message based on the distance calculated based on service type or destination in the scheduling assignment for the second message… whether the receiving end gives feedback or not may be decided based on the actual distance calculated according to the location information and the preset target range shown in the scheduling assignment. Hence in Lee distance to the other terminal is measured using coordinates of the other terminal, and feedback is sent based on this information. Hence Lee does not disclose “receiving/determining sidelink control information (SCI), from a second wireless device that indicates a zone identifier (ID) for a zone associated with a sidelink groupcast message…”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472